DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s request for continued examination received on 05/31/2022.
Claims 4-6 and 10-14 are cancelled. Claims 1 and 8 are amended. Claims 1-3, 7-9, and 15 are considered in this Office Action. Claims 1-3, 7-9, and 15 are currently pending. 

Response to Amendments
Applicant’s amendment necessitated the new grounds of rejections set forth in this Office Action.
Applicant’s amendments have been considered, and overcome the U.S.C. 35 112(a) rejection. 

Response to Arguments
Applicant’s arguments and amendments with respect to the 112(a) rejection to claims have been considered and are persuasive. 
However Independent claim 1 and 8 recite the phrase “…and a same survey index, which is to be repeatedly checked at the each of the plurality of nodes, wherein the same survey index is provided for all of the plurality of nodes for time and space series comparison and analysis” However, the Examiner is unable to find any generic or specific description or steps in the instant specification that show that Applicant was in possession of a same survey index. Applicant’s Specification discloses “…Guidance is provided by the field survey management system server such that the same index survey is repeatedly performed at each designated node.”, however the specification is silent on “same survey index” as recited in the claims. There is no special definition that ties the “same survey index” recited in the claims with the “same index survey” disclosed in the specification.  Therefore, an updated 112(a) rejection below will address applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-3, 7-9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 and 8 recite the phrase “…and a same survey index, which is to be repeatedly checked at the each of the plurality of nodes, wherein the same survey index is provided for all of the plurality of nodes for time and space series comparison and analysis” However, the Examiner is unable to find any generic or specific description or steps in the instant specification that show that Applicant was in possession of a same survey index. Applicant’s Specification discloses “…Guidance is provided by the field survey management system server such that the same index survey is repeatedly performed at each designated node.”, however the specification is silent on “same survey index” as recited in the claims. There is no special definition that ties the “same survey index” recited in the claims with the “same index survey” disclosed in the specification.
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 2, 3, 7, 9 and 15 depend from one of claims 1 and 8 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Timothy John Wickstrom (US 2017/0116669 A1, hereinafter “Wickstrom”, filed on May 9, 2016) in view of Sasha Vrajich (US 2004/021,5701, hereinafter “Vrajich”) in view of Daniel Suyeyasu (US 2016/0104169 Al, hereinafter “Suyeyasu”).
Claim 1/8
Wickstrom teaches:
An apparatus used by a field surveyor for updating…, comprising: a GPS sensor: a memory configured to store program instructions; and a processor configured to execute the program instructions, the program instructions when executed configured to ([0301] inspectors receive email(s) regarding inspection requests, inspectors uses a client device, such as a smartphone 19000 that includes a built-in camera 19002, and a built-in GPS receiver 19003 to launch the field inspector interface app 61004. [0017] each client device includes a display, a processor, and is capable of receiving and sending information, the loan management software application including a plurality of loan service modules operating with user-specific interfaces including a mobile inspection interface, where each interface is viewable in the display of each client device):
 allow a field surveyor to determine, based on location data obtained with the GPS sensor, field information associated with an address, a name of a building or a facility, a geographical name, or any combination thereof ([0301] inspectors receive email(s) regarding inspection requests, inspectors uses a client device, such as a smartphone 19000 that includes a built-in camera 19002, and a built-in GPS receiver 19003 to launch the field inspector interface app 61004. [0302] Upon authenticated access to the CLMS platform 200, inspectors are directed to the homepage which includes the schedule inspection page 20000, shown in FIG. 50, showing a list of scheduled inspection properties 61006. Fig. 50 illustrates a list of addresses, a name of a building or a facility, a geographical name, or any combination thereof associated with an inspection target): 
transmit, to a field survey management system server, the field information ([0303] Inspectors select listed properties on schedule inspection page 20000 to review details of inspection items as provided on inspection items screen 42000, shown in FIG. 63, while [0241] and Fig. 58 describe CLMS platform open scheduled inspection details associated with each mapped property 37002): 
receive, from the field survey management system server, at least one survey target and a field survey mode that is predetermined based on the field information ([0275] Inspectors may view in-depth information pertaining to selected inspections, as better illustrated in FIG. 59. Inspection items screen 38000 shows an exemplary list of inspection items identified as first floor framing 38001 and second floor framing 38002. Examiner notes that based on the received field information (i.e., properties) a field survey mode that is predetermined based on the field information is populated), 
the field survey mode being a point inspection mode, a node checking mode, a route following mode, or any combination thereof ([0275] Inspectors may view in-depth information pertaining to selected inspections, as better illustrated in FIG. 59. Inspection items screen 38000 shows an exemplary list of inspection items identified as first floor framing 38001 and second floor framing 38002 (point inspection mode). Examiner notes that based on the received field information (i.e., properties) a field survey mode that is predetermined based on the field information is populated, which is point inspection mode as illustrated in figure 59); 
receive inputs, from the field surveyor, a survey result of the survey target based on the received field survey mode ([0292] Once inspectors have finished inspecting items, have assigned item progress values, have taken images of relevant construction items, and have reviewed inspections, the inspectors may proceed to complete the inspection report by selecting complete inspection tab 48004, as shown in FIG. 69 where inspectors are prompted with a finalize inspection screen 49000, shown in FIG. 70); 
and transmit, to the field survey management system server, the survey result to update the database of survey targets ([0294] Inspector signatures are solicited to provide final confirmation of completed inspection reports before submitting the inspection reports, as better illustrated in FIG. 72. And the signed inspection report is submitted and uploaded onto the CLMS platform, via submit tab 60001 where the inspection report is stored on the CLMS system.),  
wherein, in the point inspection mode, the processor is configured to provide to the field surveyor:  a point corresponding to a plurality of survey targets, which include at least one of a building, a cultural asset, or a work of art (Fig. 59 illustrates a populated point inspection associated with a building): 
special survey indices optimized for the survey target, the special survey indices not overlapping with indices of another survey target among the plurality of survey targets(Figs. 59-62 illustrate special survey indices optimized for the survey target ((lot #590)), the special survey indices not overlapping with indices of another survey target among the plurality of survey targets i.e., Figs. 63-72 is associated with a point survey to a different survey target (lot #123) with special survey indices): 
and independent inspection information including representative location information of the survey target, or a location or a serial number of each member thereof, or a location or a serial number of each element thereof (Figs. Figs. 59-62 illustrate inspection information including representative location information of the survey target i.e., fig. 62 #41000); 
wherein, in the node checking mode, the processor is configured to provide to the field surveyor:4 Application No.: 16/014,586 Docket No.: IN3-517PCCNRCEa plurality of nodes, each of the plurality of nodes corresponding to each survey target, which includes at least one of a landscape, a road, a manhole, an electric pole, or an air quality measurement point (Fig. 63 illustrates a list of node checking for a survey target (lot #123) which include related survey target associated with Lot#123 which include HVAC and Electrical measurement point ) [Examiner Note: the claim recites a list of alternatives to define a limitation, which means only one of the given list is required. See MPEP 2173.05(h) see examiner note above for further clarification];
and wherein, in the route following mode, the processor is configured to: sequentially provide a plurality of survey targets to the field surveyor (fig. 50 illustrates a user interface sequentially provide a plurality of survey targets to the field surveyor); 
instruct the field surveyor to follow a route; guide the field surveyor to be informed of the survey target within the route ([0273] Map screen 36000 illustrates an enlarged view of a geographic map identifying various streets and provides a pin marker 36001 corresponding to an approximate location of a scheduled inspection property. As illustrated in FIG. 58, inspectors can select any property marker 35001, 35002, 35003, mapped in FIG. 56, or property marker 36001, mapped in FIG. 57, and either retrieve driving directions 37001 or open scheduled inspection details associated with each mapped property 37002, while [0274] the field inspection application may host or have access to route scheduling or optimization software for generating optimized inspection routing plans. The routing optimization software may comprise a web-based GPS tracking application for scheduling inspection routes and for reorganizing routing plans in real-time in consideration of newly scheduled inspections); 
and instruct the field surveyor to record a problem or a checklist item with the survey target while moving along the route ([0269]a checklist tab, for reviewing property inspection related checklists to assist inspectors while on-site). 
While Wickstrom teaches an apparatus used by a field surveyor includes a GPS sensor and a processor as described above, it does not explicitly teach a database of survey targets, however Vrajich teaches: 
a database of survey targets (fig. 1 #20 illustrates an inspection survey database associated with survey targets).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention to not only include a method functionality similar to referring field information stored on the field survey management server via a field survey app installed on terminal and transmitting a result of the field survey preformed to the field survey management system server as taught by Wickstrom, to also include an inspection survey database as taught by Vrajich. Furthermore, they are analogous art which both teach solutions in field surveying work by providing information service to analyzing historical data, rapidly finding a problem, issuing a warning to the problem, and taking related follow up measures. A modification would demonstrate a method that overcomes the disadvantages of a conventional systems (i) scattered data information; (ii) volume of facilities may be difficult to access and effectively utilize; and (iii) facilities information may not be stored correctly or obtainable. Furthermore, the method will provide benefits resembling cost reduction, flexibility, and ease of obtaining historical information. 
While Wickstrom teaches a same survey index, which is to be repeatedly checked at the each of the plurality of nodes in FIGS. 65 and 66, illustrate several construction items that are scheduled for inspection. Each construction item listed includes a corresponding progress tab. For example, one construction item identified as electrical 44001 includes a corresponding progress tab 44002. To better illustrate the assignment of progress values, once an electrician has completed working on the electrical item 44001, an inspector will inspect the job and assign a progress value for the work that was completed on the electrical item on that day. To assign a progress value (survey index), inspectors initiate the progress tab 44002 and are presented with a progress indicator 44003. In one exemplary embodiment, progress indicator 44003 includes a digital scrolling of percentages ranging from 0 to 100, in predetermined increments. Inspectors use the progress indicator 44003 to select a progress percentage from the list of percentages and assign the progress value to the corresponding construction item, via the done tab, it does not explicitly teach wherein the same survey index is provided for all of the plurality of nodes for time and space series comparison and analysis, however Suyeyasu teaches: 
…, wherein the same survey index is provided for all of the plurality of nodes for time and space series comparison and analysis [[0142] Another assessment methodology can look at temporal shifts in average attributes of energy efficiency installation as demonstrated through the inspection data collected by the system. Examiner notes that A temporal shift was a form of spatial shift that was used to move beings through time and space to a new destination],
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention to not only include a method functionality similar to referring field information stored on the field survey Management server via a field survey app installed on terminal and transmitting a result of the field survey preformed to the field survey management system server as taught by Wickstrom and Vrajich, to also include method functionality similar to using time and space series comparison and analysis as taught by Suyeyasu. Furthermore, they are analogous art which both teach solutions in field surveying work by providing information service to analyzing historical data, rapidly finding a problem, issuing a warning to the problem, and taking related follow up measures. A modification would demonstrate a method that overcomes the disadvantages of a conventional systems (i) scattered data information; (ii) volume of facilities may be difficult to access and effectively utilize; and (iii) facilities information may not be stored correctly or obtainable [0007]. 

Claims 2/15 
Vrajich teaches:
the apparatus of claim 1, wherein the processor is further configured to receive field-related information and field survey information in real time ([0015] field survey management system server configured to provide field related information and field survey information in real time while the inspector is onsite). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention to not only include a method functionality similar to referring field information stored on the field survey management server via a field survey app installed on terminal and transmitting a result of the field survey preformed to the field survey management system server as taught by Wickstrom, to also to receive field-related information and field survey information in real time as taught by Vrajich. Furthermore, they are analogous art which both teach solutions in field surveying work by providing information service to analyzing historical data, rapidly finding a problem, issuing a warning to the problem, and taking related follow up measures. A modification would demonstrate a method that overcomes the disadvantages of a conventional systems (i) scattered data information; (ii) volume of facilities may be difficult to access and effectively utilize; and (iii) facilities information may not be stored correctly or obtainable. Furthermore, the method will provide benefits resembling cost reduction, flexibility, and ease of obtaining historical information. 

Claims 3/9
Wickstrom teaches:
The apparatus of claim 1, further comprising:  an imaging device to capture images of the survey target([0301] inspectors receive email(s) regarding inspection requests, inspectors uses a client device, such as a smartphone 19000 that includes a built-in camera 19002, and a built-in GPS receiver 19003 to launch the field inspector interface app 61004), wherein the survey result includes the captured images of the survey target([0013] the finalize inspection screen includes a finalize inspection tab enabling inspectors to access an upload screen and submit inspection reports including captured images).

Claim 7
Wickstrom teaches:
The apparatus of claim 1, wherein the apparatus is implemented as a computer, a mobile phone, a PDA, a notebook computer, an MP3 player, a tablet PC, or a terminal ([0301] inspectors receive email(s) regarding inspection requests, inspectors uses a client device, such as a smartphone 19000 that includes a built-in camera 19002, and a built-in GPS receiver 19003 to launch the field inspector interface app 61004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8433600 B2
System and methods of mobile field inspection
Kaufman; Lee et al.
US 20050242943 A1
Configurable system and method for managing facilities
Matsumoto, Kazuhiko et al.
US 20070136077 A1
Asset inspection apparatus and methods
Hammond; Benjamin Essig et al.
US 20050246217 A1
System and methods of mobile field inspection
Horn, Mark W.
GB 2461647 A
System for surveying and evaluation of building properties has local computer that feedbacks data obtained towards server to update database by refining or defining archetype and to produce survey report into form of building plans
WOGAN N

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REHAM K ABOUZAHRA/Examiner, Art Unit 3683 

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683